124 F.3d 209
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Glenn R. Waite, Appellant,v.Regional West Medical Center;  Scottsbluff Internal MedicineGroup;  W. Scott Carpenter;  Nancy Adams, Appellees.
No. 96-3381.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 19, 1997Filed Sept. 25, 1997

Appeals from the United States District Court for the District of Nebraska.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Glenn R. Waite brought this action under the Declaratory Judgment Act, 28 U.S.C. § 2201, seeking a declaration that under the United States and the Nebraska constitutions he was entitled to an opportunity for a hearing before an impartial decision-maker on pending motions in two state court negligence cases.  The district court1 dismissed his complaint, and denied his motions to alter or amend the judgment.  We affirm.


2
Upon our careful review of the record, we find no abuse of discretion by the district court in refusing to entertain this declaratory judgment action.  See Wilton v. Seven Falls Co., 115 S.Ct. 2137, 2143 (1995) (standard of review).  It is not for the federal court to determine the finality and status of state court cases;  the state courts are better able to resolve and adjudicate the issues.  See Glover v. State Farm Fire & Cas. Co., 984 F.2d 259, 261 (8th Cir.1993) (important factor in exercising declaratory judgment jurisdiction is whether another, more appropriate remedy is available).


3
Although the district court's procedures in dismissing this action were improper, see Porter v. Fox, 99 F.3d 271, 273-74 (8th Cir.1996) (per curiam), we conclude that the error here was harmless.  We also conclude the district court did not abuse its discretion in denying Waite leave to file a third amended complaint.  See Perkins v. Spivey, 911 F.2d 22, 34 (8th Cir.1990) (standard of review), cert denied, 499 U.S. 920 (1991).


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska